

114 HR 5993 IH: CAN Act
U.S. House of Representatives
2016-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5993IN THE HOUSE OF REPRESENTATIVESSeptember 12, 2016Mr. Ashford introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo prohibit the use of funds provided for the official travel expenses of Members of Congress and
			 other officers and employees of the legislative branch for airline
			 accommodations which are not coach-class accommodations, to prohibit the
			 use of official funds for long-term vehicle leases for Members of
			 Congress, to prohibit the use of the Members’ Representational Allowance
			 for expenses of official mail of any material other than a document
			 transmitted under the official letterhead of the Member involved, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Congressional Accountability Now Act or the CAN Act. 2.Prohibiting use of funds for official travel expenses of Members of Congress and legislative branch employees for airline accommodations other than coach-class (a)ProhibitionExcept as provided in subsection (b), no funds appropriated or otherwise made available for the official travel expenses of a Member of Congress or other officer or employee of any office in the legislative branch may be used for airline accommodations which are not coach-class accommodations.
 (b)ExceptionsFunds described in subsection (a) may be used for airline accommodations which are not coach-class accommodations for an individual described in subsection (a) if the use of the funds for such accommodations would be permitted under sections 301–10.121 through 301–10.125 of title 41 of the Code of Federal Regulations if the individual were an employee of an agency which is subject to chapter 301 of such title.
 (c)Rule of ConstructionNothing in this section may be construed to affect any officer or employee of an office of the legislative branch which, as of the date of the enactment of this Act, is subject to chapter 301 of title 41 of the Code of Federal Regulations.
			(d)Definitions
 (1)Coach-class accommodationsIn this section, the term coach-class accommodations means the basic class of accommodation by airlines that is normally the lowest fare offered regardless of airline terminology used, and (as referred to by airlines) may include tourist class or economy class, as well as single class when the airline offers only one class of accommodations to all travelers.
 (2)Member of CongressIn this section, the term Member of Congress means a Senator or a Representative in, or Delegate or Resident Commissioner to, the Congress. 3.Prohibiting use of funds for long-term vehicle leases by Members of Congress (a)ProhibitionNo funds appropriated or otherwise made available during a fiscal year for the operations of a House of Congress, including the official and representational expenses of a Member of Congress or the expenses of a committee or leadership office of a House of Congress, may be used for the long-term leasing of a vehicle.
 (b)Member of Congress DefinedIn this section, the term Member of Congress means a Senator or a Representative in, or Delegate or Resident Commissioner to, the Congress. 4.Restricting use of frank by Members of the House of Representatives Section 311(e) of the Legislative Branch Appropriations Act, 1991 (2 U.S.C. 503(e)) is amended by adding at the end the following new paragraph:
			
 (3)Funds of the House of Representatives may not be used for official mail of a Member of the House of Representatives for any material other than a document transmitted under the official letterhead used for the Member’s stationery..
		5.Reduction in pay and elimination of automatic pay increases for Members of Congress
 (a)In generalSection 601(a) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4501) is amended to read as follows:
				
					601.
 (a)Effective as of the beginning of the first applicable pay period commencing after the date of the first regularly scheduled general election for Federal office which is held after the date of the enactment of the Congressional Accountability Now Act, the annual rate of pay for—
 (1)each Senator, Member of the House of Representatives, and Delegate to the House of Representatives, and the Resident Commissioner from Puerto Rico,
 (2)the President pro tempore of the Senate, the majority leader and the minority leader of the Senate, and the majority leader and the minority leader of the House of Representatives, and
 (3)the Speaker of the House of Representatives, shall be equal to the annual rate of pay for that position as of the date on which such general election is held, reduced by 10 percent.. (b)Effective dateSubsection (a) shall take effect on the date of the first regularly scheduled general election for Federal office which is held after the date of the enactment of this Act.
			6.Termination of certain retirement benefits for Members of Congress
			(a)Amendments relating to the Civil Service Retirement System
 (1)In generalSubchapter III of chapter 83 of title 5, United States Code, is amended by inserting after section 8335 the following:
					
						8335a.Termination of further retirement coverage of Members of Congress
 (a)In generalNotwithstanding any other provision of this subchapter and subject to subsection (f), effective as of the date of enactment of this section—
 (1)a Member shall not be subject to this subchapter for any further period of time; and (2)no further Government contributions or deductions from basic pay may be made with respect to such Member for deposit in the Treasury of the United States to the credit of the Fund.
 (b)Prior rights not affectedNothing in subsection (a) shall be considered to nullify, modify, or otherwise affect any right, entitlement, or benefit under this subchapter with respect to any Member covering any period prior to the date of enactment of this section.
 (c)Right To participate in thrift savings plan not affectedNothing in subsection (a) shall affect the eligibility of a Member to participate in the Thrift Savings Plan in accordance with otherwise applicable provisions of law.
 (d)RegulationsAny regulations necessary to carry out this section may— (1)except with respect to matters under paragraph (2), be prescribed by the Director of the Office of Personnel Management; and
 (2)with respect to matters relating to the Thrift Savings Plan, be prescribed by the Executive Director (as defined by section 8401(13)).
 (e)ExclusionFor purposes of this section, the term Member does not include the Vice President. (f)Opt-InNot later than 90 days after the date of enactment of this section, a Member covered by this subchapter as of such date of enactment may elect, by giving notice in writing to the official by whom such Member is paid, to remain subject to this subchapter..
 (2)Clerical amendmentThe table of sections at the beginning of chapter 83 of title 5, United States Code, is amended by inserting after the item relating to section 8335 the following:
					
						
							8335a. Termination of further retirement coverage of Members of Congress..
				(b)Amendments relating to the Federal Employees’ Retirement System
 (1)In generalSubchapter II of chapter 84 of title 5, United States Code, is amended by inserting after section 8425 the following:
					
						8425a.Termination of further retirement coverage of Members of Congress
 (a)In generalNotwithstanding any other provision of this chapter, effective as of the date of enactment of this section—
 (1)subject to subsection (f), in the case of an individual who first becomes a Member before such date of enactment—
 (A)such Member shall not be subject to this chapter for any further period of time after such date of enactment; and
 (B)no further Government contributions or deductions from basic pay may be made with respect to such Member for deposit in the Treasury of the United States to the credit of the Fund; and
 (2)in the case of an individual who first becomes a Member on or after such date of enactment— (A)such Member shall not be subject to this chapter; and
 (B)no Government contributions or deductions from basic pay may be made with respect to such Member for deposit in the Treasury of the United States to the credit of the Fund.
 (b)Prior rights not affectedNothing in subsection (a) shall be considered to nullify, modify, or otherwise affect any right, entitlement, or benefit under this chapter with respect to any Member covering any period prior to the date of enactment of this section.
 (c)Right To participate in thrift savings plan not affectedNothing in subsection (a) or (b) shall affect the eligibility of a Member to participate in the Thrift Savings Plan in accordance with otherwise applicable provisions of law.
							(d)Regulations
 (1)In generalAny regulations necessary to carry out this section may— (A)except with respect to matters under subparagraph (B), be prescribed by the Director of the Office of Personnel Management; and
 (B)with respect to matters relating to the Thrift Savings Plan, be prescribed by the Executive Director (as defined by section 8401(13)).
 (2)RefundsNotwithstanding subsection (b), the regulations under paragraph (1)(A) shall, in the case of a Member who has not completed at least 5 years of civilian service as of the date of enactment of this section, provide that the lump-sum credit shall be payable to such Member to the same extent and in the same manner as if such Member satisfied paragraphs (1) through (4) of section 8424(a) as of such date of enactment.
 (e)ExclusionsFor purposes of this section, the term Member does not include the Vice President. (f)Opt-In for MembersNot later than 90 days after the date of enactment of this section, a Member covered by this chapter as of such date may elect, by giving notice in writing to the official by whom such Member is paid, to remain subject to this chapter..
 (2)Clerical amendmentThe table of sections at the beginning of chapter 84 of title 5, United States Code, is amended by inserting after the item relating to section 8425 the following:
					
						
							8425a. Termination of further retirement coverage of Members of Congress..
 7.Effective dateThis Act and the amendments made by this Act, other than sections 5 and 6, shall apply with respect to fiscal year 2017 and each succeeding fiscal year.
		